DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments filed 7/18/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 7, 8, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
More specifically,
Claim 1, 7, 8, and 13 recite the terms “the deformed 3D model”.  There is insufficient antecedent basis for this limitation in the claim.  
Applicant is advised to clarify if “the deformed 3D model” and “a modified 3D model” are the same item. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4, 7 – 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Reese et al. US 2016/0236414 (hereinafter Reese) in view of Perez et al. US 2015/0045928 (hereinafter Perez) and further in view of Boyer et al. US 2014/0039659 (hereinafter Boyer).

Regarding claim 1, Reese teaches: a 3D printing method, comprising the steps of:
setting up a slicing environment for 3D printing for a 3D model being initially generated and modelled (Fig. 7, #704 - - slicing the file considering slicing parameters; slicing parameters is a slicing environment);
generating a machine code by slicing dependent on the set-up slicing environment (Fig. 7, #708 - - determining tool path instructions based on slicing; tool path instructions are machine code);
monitoring a status of 3D printing being performed by applying the generated machine code (Fig. 7, #710 - - real time monitoring the printing process);

But Reese does not explicitly teach:
a machine learning based slicer,
the machine-learning based slicer being trained based on data collected through a previously performed setup step and a previously performed monitoring step;
determining whether to re-perform the setting-up of the slicing environment while maintaining the initially generated 3D model, depending on a result of the monitoring;

However, Perez teaches:
a machine learning based slicer ([0055] - - using machine learning algorithm for setting slicer parameters),
the machine-learning based slicer being trained based on data collected through a previously performed setup step and a previously performed monitoring step ([0052], [0054, [0055] - -  Using machine learning techniques to learn how to best optimize slicer settings.  The inputs for the slicer software are data collected through previously performed setup.  The feedback is data from a previously performed monitoring step.).
determining whether to re-perform the setting-up of the slicing environment while maintaining the initially generated 3D model, depending on a result of the monitoring (Fig. 5, [0054] - - if job not meet specification, it is automatically resubmitted with altered settings; [0053] - - alter the slicer parameters including layer height & etc.  The 3D model is not modified).

Reese and Perez are analogous art because they are from the same field of endeavor.  They all relate to 3D printing system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Reese, and incorporating machine learning, as taught by Perez.  

One of ordinary skill in the art would have been motivated to do this modification in order to produce high quality prints, as suggested by Perez ([0052]).

But the combination of Reese and Perez does not explicitly teach:
determining whether to re-model the 3D model to generate a modified 3D model, depending on a result of a monitoring; and 
performing a re-modeling of the initially generated 3D model to generate the deformed 3D model rather than re-performing the setting-up of the slicing environment, depending on a result of a monitoring.

However, Boyer teaches:
determining whether to re-model the 3D model to generate a modified 3D model, depending on a result of a monitoring (Fig. 2, [0039] - - modify the model to add support structures to the object); and 
performing a re-modeling of the initially generated 3D model to generate the deformed 3D model rather than re-performing the setting-up of the slicing environment, depending on a result of a monitoring (Fig. 2, [0039] - - modify the model to add support structures to the object).

Reese, Perez and Boyer are analogous art because they are from the same field of endeavor.  They all relate to 3D printing system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by the combination of Reese and Perez, and incorporating re-modeling to generate a deformed 3D model, as taught by Boyer.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve the structural integrity of the object, as suggested by Boyer ([0039]).

Regarding claim 2, the combination of Reese, Perez and Boyer teaches all the limitations of the base claims as outlined above. 

Perez further teaches: determining to re-perform the step of setting up when an error occurs as a result of 3D printing ([0054] - - if a job does not meet specification, it is automatically resubmitted with altered settings).

Reese, Perez and Boyer are combinable for the same rationale as set forth.


Regarding claim 3, the combination of Reese, Perez and Boyer teaches all the limitations of the base claims as outlined above. 

Reese further teaches: storing the slicing environment set-up at the step of setting-up as an optimum process setup when an error does not occur as a result of 3D printing ([0041] - - the optimized slicing parameters are saved for the next build).

Regarding claim 4, the combination of Reese, Perez and Boyer teaches all the limitations of the base claims as outlined above. 

Reese further teaches: sets up at least one of a parameter, a range, and a step for slicing ([0005] - - slicing parameter are layer thickness, print head speed etc. these are parameters).

Regarding claim 7, the combination of Reese, Perez and Boyer teaches all the limitations of the base claims as outlined above. 

Boyer teaches: the re-modeling re-models the initially generated 3D model to generate the deformed 3D model based on at least one of an item set by a user and an automatic setup item ([0039], [0040] - - a user may accept or reject modifications, thus it is based on a user setup item).

Reese, Perez and Boyer are combinable for the same rationale as set forth.

Regarding claim 8, Reese teaches: a computing system comprising:
a communication unit configured to connect communication with 3D printing equipment (Fig. 2, Fig. 3, [0029] - - the build apparatus is in communication with the user device) ; and
a processor configured to 
set up a slicing environment for 3D printing for a 3D model being initially generated and modelled (Fig. 7, #704 - - slicing the file considering slicing parameters; slicing parameters is a slicing environment), 
generate a machine code by slicing dependent on the set-up slicing environment (Fig. 7, #708 - - determining tool path instructions based on slicing; tool path instructions are machine code), 
monitor a 3D printing condition of the 3D printing equipment by applying the generated machine code (Fig. 7, #710 - - real time monitoring the printing process), 

But Reese does not explicitly teach:
a machine learning based slicer,
the machine-learning based slicer being trained based on data collected through a previously performed setup step and a previously performed monitoring step;
determining whether to re-perform the setting-up of the slicing environment while maintaining the initially generated 3D model, depending on a result of the monitoring;

However, Perez teaches:
a machine learning based slicer ([0055] - - using machine learning algorithm for setting slicer parameters),
the machine-learning based slicer being trained based on data collected through a previously performed setup step and a previously performed monitoring step ([0052], [0054, [0055] - -  Using machine learning techniques to learn how to best optimize slicer settings.  The inputs for the slicer software are data collected through previously performed setup.  The feedback is data from a previously performed monitoring step.).
determining whether to re-perform the setting-up of the slicing environment while maintaining the initially generated 3D model, depending on a result of the monitoring (Fig. 5, [0054] - - if job not meet specification, it is automatically resubmitted with altered settings; [0053] - - alter the slicer parameters including layer height & etc.  The 3D model is not modified).

Reese and Perez are analogous art because they are from the same field of endeavor.  They all relate to 3D printing system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by Reese, and incorporating machine learning, as taught by Perez.  

One of ordinary skill in the art would have been motivated to do this modification in order to produce high quality prints, as suggested by Perez ([0052]).

But the combination of Reese and Perez does not explicitly teach:
determining whether to re-model the 3D model to generate a modified 3D model, depending on a result of a monitoring; and 
performing a re-modeling of the initially generated 3D model to generate the deformed 3D model rather than re-performing the setting-up of the slicing environment, depending on a result of a monitoring.

However, Boyer teaches:
determining whether to re-model the 3D model to generate a modified 3D model, depending on a result of a monitoring (Fig. 2, [0039] - - modify the model to add support structures to the object); and 
performing a re-modeling of the initially generated 3D model to generate the deformed 3D model rather than re-performing the setting-up of the slicing environment, depending on a result of a monitoring (Fig. 2, [0039] - - modify the model to add support structures to the object).

Reese, Perez and Boyer are analogous art because they are from the same field of endeavor.  They all relate to 3D printing system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by the combination of Reese and Perez, and incorporating re-modeling to generate a deformed 3D model, as taught by Boyer.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve the structural integrity of the object, as suggested by Boyer ([0039]).

Regarding claim 9, the combination of Reese, Perez and Boyer teaches all the limitations of the base claims as outlined above. 

Perez further teaches: determine to re-perform the step of setting up when an error occurs as a result of 3D printing ([0054] - - if a job does not meet specification, it is automatically resubmitted with altered settings).

Reese, Perez and Boyer are combinable for the same rationale as set forth.

Regarding claim 10, the combination of Reese, Perez and Boyer teaches all the limitations of the base claims as outlined above. 

Reese further teaches: store the slicing environment set-up at the step of setting-up as an optimum process setup when an error does not occur as a result of 3D printing ([0041] - - the optimized slicing parameters are saved for the next build).

Regarding claim 11, the combination of Reese, Perez and Boyer teaches all the limitations of the base claims as outlined above. 

Reese further teaches: set up at least one of a parameter, a range, and a step for slicing ([0005] - - slicing parameter are layer thickness, print head speed etc. these are parameters).

Regarding claim 13, the combination of Reese, Perez and Boyer teaches all the limitations of the base claims as outlined above. 

Boyer teaches: perform the re-modeling of the initially generated 3D model to generate the deformed 3D model based on at least one of an item set by a user and an automatic setup item ([0039], [0040] - - a user may accept or reject modifications, thus it is based on a user setup item).

Reese, Perez and Boyer are combinable for the same rationale as set forth.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUHUI R PAN/Primary Examiner, Art Unit 2116